           Case 1:20-cv-00022-MKV Document 13 Filed 04/17/20 Page 1 of 1


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 JOSEPH GUGLIELMO, on behalf of himself                                 DATE FILED: 4/17/2020
 and all others similarly situated,

                              Plaintiff,                           1:20-cv-00022-MKV

                      -against-                                         ORDER OF
                                                                        DISMISSAL
 ANIXTER, INC.,
                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to this Court by the Parties that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 18, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: April 17, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
